—Judgment, Supreme Court, Bronx Court (Frank Diaz, J.), rendered March 12, 1992, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him, as a second violent felony offender, to a term of 6 to 12 years, unanimously affirmed.
Viewed in light most favorable to the People (People v Contes, 60 NY2d 620, 621), the eyewitness testimony that defendant repeatedly hit the victim with his fist and the medical testimony that such a beating was consistent with the development of the victim’s subdural hematoma were legally sufficient to prove that defendant caused the victim’s death while intending to cause serious physical injury. The discrepancies in the testimony urged on appeal were for the jury to reconcile.
Defendant’s contention that the trial court abused its discretion in declining to declare a mistrial following defense counsel’s objection to the prosecution’s introduction of evidence concerning an unrelated and uncharged crime is not preserved for appellate review as a matter of law, and we decline to review it in the interest of justice. In any event, were we to review it, we would find defendant was not unduly prejudiced by what was a peripheral reference to an uncharged crime that the court repeatedly instructed the jury to disregard (see, People v Young, 48 NY2d 995, 996).
We have considered defendant’s remaining contention and find it to be both unpreserved and without merit. Concur— Carro, J. P., Kupferman, Asch, Nardelli and Williams, JJ.